Citation Nr: 1039447	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-07 561	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1979, 
from August 1979 to July 1989, from August 1990 to December 1990, 
and from July 1999 to April 2001.

This case was remanded by the Board of Veterans' Appeals (Board) 
in March 2010 to the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania (RO) for additional 
development, to include affording the Veteran an opportunity to 
submit additional evidence, including on his service stressor, 
advising the Veteran of relevant procedural matters, and 
conducting a VA examination if warranted.  As these actions were 
subsequently taken by VA, including an attempt to examine the 
Veteran in order to provide a VA opinion, there has been 
substantial compliance with the March 2010 remand instructions.  
See Dyment v. West, 13 Vet. App. 141 (1999) (Holding that a 
remand is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where there was substantial compliance with the remand 
directives.)


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a psychiatric 
disability, to include PTSD, and he has otherwise been assisted 
in the development of his claim.

2.  The Veteran's statements that he has experienced psychiatric 
problems due to service are non-probative evidence.

3.  The initial diagnosis of a psychiatric disability was in 
September 2005.

4.  The Veteran is not shown to have had combat with the enemy 
while serving on active duty.

5.  A medically supportable diagnosis of PTSD based on a verified 
stressor during a period of the Veteran's military service is not 
demonstrated.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, 
to include PTSD, have not been met.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 
3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was 
sent in this case in March 2005, prior to adjudication, which 
informed him of the requirements needed to establish entitlement 
to service connection.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A subsequent VCAA letter was 
sent in July 2005.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private medical records 
were subsequently added to the claims files.  

The Board notes that the Veteran was informed in a letter dated 
in April 2010 that a disability rating and effective date would 
be assigned if his service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Evidence on file indicates that the Veteran was notified at 
his address of record that a VA examination was scheduled for 
July 6, 2010; he failed to report for this examination without 
explanation.  

The Board concludes that all available evidence that is pertinent 
to the claim has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2009).  Given 
these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


Analysis of the Claim

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD.  He has contended that he has PTSD 
as a result of a service stressor.  Because there is no diagnosis 
of PTSD as a result of a confirmed service stressor, the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).


With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that a veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f).  

The phrase would not apply to veterans who served in a general 
"combat area" or "combat zone," but did not themselves engage in 
combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal 
Circuit has held that the term "engaged in combat with the enemy" 
in § 1154(b) requires that the Veteran "personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, as determined on 
a case-by-case bases.  A showing of no more than service in a 
general 'combat area' or 'combat zone' is not sufficient to 
trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 
525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Once 
independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may be 
implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the Veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).
It has been held that a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997). 

The evidence in this case does not show that the Veteran was 
engaged in combat with the enemy.  He was not awarded any medals 
indicative of combat, and his military occupational specialty 
(MOS), organization maintenance technician, is not indicative of 
combat.  Moreover, the Veteran has not contended that he has a 
service stressor due to combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.

In order to establish service connection for a veteran who had no 
combat experience, as here, there must be independent evidence of 
record to corroborate the Veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 288-
89.  The Veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 9 
Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.

This case was remanded by the Board in March 2010 for additional 
development, to include a psychiatric evaluation with nexus 
opinion if deemed warranted.  A letter was sent to the Veteran on 
June 16, 2010 in which he was told that an examination was being 
scheduled at the VA facility nearest him as part of the 
processing of his claim for benefits and that the facility would 
contact him about when and where to report for the examination.  
The letter also noted that if he was unable to report for the 
examination, he should contact the medical facility as soon as 
possible and arrange a more convenient place and time.  He was 
also told that when a veteran failed to report for a scheduled 
examination without good cause, the claim should be based on the 
evidence of record or even denied.  There is subsequent evidence 
on file that the Veteran failed to report without explanation for 
a scheduled VA examination on July 6, 2010.  

A copy of a Supplemental Statement of the Case was sent to the 
Veteran's address on August 16, 2010, in which it was noted that 
the Veteran failed to report for the scheduled VA examination on 
July 6, 2010.  This Supplemental Statement of the Case was not 
returned to the Board as undelivered.  The law presumes that 
notice letters are properly mailed and forwarded.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 
347 (Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to the 
contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); 
Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Consequently, the Board 
finds that the Veteran had notice of the examination.

Based on the foregoing, the Board finds that the RO substantially 
complied with the mandates of its remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the remand 
orders).  Therefore, the Board will proceed to review and decide 
the claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2010).

The Veteran's service treatment records reveal that he was seen 
at the mental health clinic in December 2000 for memory problems 
and alcohol use.  A mental status evaluation was considered 
within normal limits.  

The initial medical evidence of a possible psychiatric disorder 
was not until September 2005, which is several years after 
service discharge, when a generalized anxiety disorder, PTSD, and 
alcohol problems were noted.  On mental status evaluation in 
October 2005, the diagnosis was adjustment disorder with anxiety, 
rule out non-combat related PTSD.  The Veteran's traumatic event 
involved having shot and killed someone in 1992 in self defense.  
It was noted that the Veteran said that he had witnessed a plane 
crash in service but denied having repeated disturbing memories, 
thoughts, or images from this event.  

Other VA treatment records dated from June 2001 to March 2010 do 
not contain evidence of psychiatric disability.

The Veteran said in a statement received by VA in January 2006 
that, while stationed at the naval air base in Atsugi, Japan, he 
witnessed the crash of a plane sometime between August 1976 and 
early 1977 in which several people died, including B. Daniels.
According to information dated in December 1976, which was added 
to the file in January 2007, a C1-A plane crashed and was 
destroyed, killing six people, on a golf course adjacent to a 
runway at Atsugi, Japan on November 2, 1976.  One of those killed 
was Roberta Daniels.

With respect to a claim for service connection for a psychiatric 
disability other than PTSD, there is no diagnosis until several 
years after final service separation and no nexus opinion in 
favor of the claim.  Consequently, all of the elements required 
to warrant entitlement to service connection for a psychiatric 
disability such as a generalized anxiety disorder have not been 
shown and the claim must be denied.  

Although there is evidence on file of a service stressor, there 
is no diagnosis of PTSD due to this service stressor, which is an 
essential element of a claim for service connection for PTSD.  In 
fact, the Veteran said on VA mental health evaluation in October 
2005 that the plane crash had not caused repeated disturbing 
memories, thoughts, or images and the diagnosis of rule out PTSD 
referred to another non-combat incident, the Veteran's having 
shot someone in 1992, which occurred between his third and fourth 
periods of service.  Because all of the elements required to 
warrant service connection for PTSD are not shown, service 
connection for PTSD must be denied.

The Board has considered the Veteran's written statements on file 
in support of his service connection claim.  To the extent that 
it is alleged that he has a psychiatric disability, to include 
PTSD, due to service, the Board finds this contention not 
credible, as the objective evidence of record does not 
substantiate his allegation.  The lack of a psychiatric diagnosis 
until several years after final service discharge, the lack of a 
favorable nexus opinion, and the lack of a diagnosis of PTSD due 
to a service stressor contradict his assertion.  Consequently, 
the preponderance of the evidence is against the claim, and the 
claim for service connection for a psychiatric disability, to 
include PTSD, is denied.

The Board has also considered whether further development of the 
claim should be conducted pursuant to new regulations.  Such 
provisions regulations were recently amended to include that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of posttraumatic stress disorder and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

However, the Veteran has not alleged, and the record does 
suggest, that his military service experiences are encompassed 
within the new regulation.  For purposes of the revised 
provision, "fear of hostile military or terrorist activity" 
means that a Veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or attack upon friendly 
military aircraft, and the Veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.  Id.  The Veteran has not 
contended that he was in "fear of hostile military or terrorist 
activity" during his active service.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a psychiatric disability, to include PTSD, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).







ORDER

Service connection for a psychiatric disability, to include PTSD, 
is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


